Parker, C. J.
It may be true that Folsom and the plaintiff are divested of all title to the goods which were attached. If the attachment was dissolved when the receipt of the defendants was executed, the property may have passed to the assignee, discharged from the lien of the attachment. But it will by no means follow that tho contract of the defendants, upon which this action is founded, is discharged also. It was founded upon a sufficient *410consideration when it was executed, viz., the delivery of the property to the defendants. That consideration has not failed. That contract is not discharged or affectedby the bankruptcy of Folsom. The plaintiff’s right of action was perfect before Folsom was declared a bankrupt. The security was perfected, therefore, and the case raises no question whether an attachment is dissolved by a petition and decree of bankruptcy.

Judgment for the plaintiff.